Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION


Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
After a full review of the prior arguments, and after careful review of the complex claims as a whole, the examiner believes that the prior art taken alone or in combination fails to teach the claims as a whole such as generating text having two or more related purposes using a generative adversarial network (GAN), the method comprising: receiving a limited dataset that includes real data having two or more cognitive value types, the two or more cognitive value types being related to one another, wherein: the limited dataset includes sets of explanations; a first explanation of each of the sets of explanations corresponds to a first cognitive value type of two or more cognitive value types; a second explanation of each of the sets of explanations corresponds to a second cognitive value type of the two or more cognitive value types; and the first explanation and the second explanation both address a common issue identified in the 
The above claims are deemed allowable given the complex nature of GAN-based explanation sets for real data using the applying and embedding steps as claimed. The closest prior art teaches layered GAN concepts with real and fake data in a very broad sense without teaching or suggesting an obvious variation thereof.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
REZAGHOLIZADEH; Mehdi et al.	US 20200097554 A1
KANG; Seong-min et al.	US 20190028608 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571)-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2658                                                                                                                                                                                                                                                                                                                                                                                              (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov